To compel the common council, as a board of canvassers, to re-convene and re-count the votes cast for supervisor of the second ward.
The circuit judge denied the writ. Affirmed July 2, 1895, with costs.
. Relator and one Meggs were candidates for the office. The canvassers met April 4 and adjourned to April 5. On the face of the returns Meggs received a majority of the votes cast. "Without canvassing the vote the board adjourned to April 15. *1146Tu the meantime Meggs obtained from tbe Wayne Circuit Court a mandamus requiring tbe board to meet, canvass tbe returns and issue a certificate of election to Meggs. On Apiil 15, tbe board met and complied witb tbe writ. Relator on that day filed bis petition for a re-count.
Respondent contended that the petition for a re-count was'filed too late; that the statute contemplates that the vote shall be canvassed •on the Thursday next succeeding the election, which was held on Monday, April 1; that the adjournment to the 15th was illegal, and upon this ground the circuit judge issued the writ applied for by Meggs.